


Exhibit 10.32

AMENDMENT NUMBER NINE TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NUMBER NINE TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of September 1, 2004, is entered into between and
among, the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (“Agent” and together with the Lenders,
collectively, the “Lender Group”), SILICON GRAPHICS, INC., a Delaware
corporation (“Parent”), and each of Parent’s Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower,” and individually and
collectively, jointly and severally, as “Borrowers”), in light of the following:

W I T N E S S E T H

WHEREAS, Borrowers and the Lender Group are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of September 20, 2002 (as
amended, restated, supplemented, or modified from time to time, the “Loan
Agreement”);

WHEREAS, Borrowers have requested that Agent revise the concentration limit for
a certain account debtor and that the Loan Agreement be amended to provide for a
reset of certain financial covenants; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender Group is willing to so consent to the amendment of the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:

1.             DEFINITIONS.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement,
as amended hereby.

2.             AMENDMENTS TO LOAN AGREEMENT.


(A)           CLAUSE (I) OF THE DEFINITION OF “ELIGIBLE DOMESTIC ACCOUNTS” IN
SECTION 1.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY RESTATING IT IN ITS
ENTIRETY, AS FOLLOWS:

“(i)          Accounts with respect to an Account Debtor whose total obligations
owing to Borrower exceed 10% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, if Accounts with respect to which the Account Debtor is (x) General
Electric Corporation exceed 35% (or such other percentage as Agent may determine
in its sole discretion) of all Eligible Accounts in the aggregate, to the extent
of the obligations owing by such Account Debtor in excess of such percentage,
(y) Northrop Grumman, NEC Corporation, General Services Administration, Raytheon
Company, Lockheed Martin or the National Aeronautics and Space Administration
(NASA) exceed 20% (or such other percentage as

--------------------------------------------------------------------------------


 

Agent may determine in its sole discretion) of all Eligible Accounts in the
aggregate, to the extent of the obligations owing by such Account Debtor in
excess of such percentage, or (z) BAE Systems or Maryland Procurement exceed 15%
(or such other percentage as Agent may determine in its sole discretion) of all
Eligible Accounts in the aggregate, to the extent of the obligations owing by
such Account Debtor in excess of such percentage,


(B)           SECTION 7.20(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

“Minimum EBITDA.  EBITDA, measured on a fiscal quarter-end basis, of not less
than the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable Amount

 

Applicable Period

$3,718,000

 

For the 3 month period ending September 24, 2004

$13,627,000

 

For the 3 month period ending December 24, 2004

$11,799,000

 

For the 3 month period ending March 25, 2005


 


(C)           SECTION 7.20(C) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED BY THE FOLLOWING:

“Maximum Capital Expenditures.  Make capital expenditures in excess of
$23,529,000 during the 2005 fiscal year.”

3.             CONDITIONS PRECEDENT TO THIS AMENDMENT.  The satisfaction of each
of the following shall constitute conditions precedent to the effectiveness of
this Amendment and each and every provision hereof:


(A)           THE REPRESENTATIONS AND WARRANTIES IN THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL RESPECTS ON AND AS OF THE
DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE);


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF OR AS OF THE DATE OF THE EFFECTIVENESS OF THIS
AMENDMENT; AND


(C)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST BORROWER OR THE LENDER GROUP.

--------------------------------------------------------------------------------


 

4.             CONSTRUCTION.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

5.             ENTIRE AMENDMENT; EFFECT OF AMENDMENT.  This Amendment, and terms
and provisions hereof, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersedes any and all prior or
contemporaneous amendments relating to the subject matter hereof.  Except for
the amendments to the Loan Agreement expressly set forth in Section 2 hereof,
the Loan Agreement and other Loan Documents shall remain unchanged and in full
force and effect.  To the extent any terms or provisions of this Amendment
conflict with those of the Loan Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control.  This Amendment is a Loan Document.

6.             COUNTERPARTS; TELEFACSIMILE EXECUTION.  This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart.  Delivery of an executed
counterpart of this Amendment by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Amendment.  Any party
delivering an executed counterpart of this Amendment by telefacsimile also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

7.             MISCELLANEOUS.


(A)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE
LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”, “HEREOF” OR WORDS OF
LIKE IMPORT REFERRING TO THE LOAN AGREEMENT SHALL MEAN AND REFER TO THE LOAN
AGREEMENT AS AMENDED BY THIS AMENDMENT.


(B)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE
LOAN DOCUMENTS TO THE “LOAN AGREEMENT”, “THEREUNDER”, “THEREIN”, “THEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT SHALL MEAN AND REFER TO THE
LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT.

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, as Agent and as a Lender

 

 

 

 

By:

/s/ Thomas P. Shagrue

 

Name:

Thomas P. Shagrue

 

Title:

Vice President

 

 

 

 

SILICON GRAPHICS, INC.,

 

a Delaware Corporation

 

 

 

 

By:

/s/ Jean Furter

 

Name:

Jean Furter

 

Title:

Vice President & Treasurer

 

 

 

 

SILICON GRAPHICS FEDERAL, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Jeffrey V. Zellmer

 

Name:

Jeffrey V. Zellmer

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 
